        1                                                                                     MDR

        2   WO
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9   Dino Bennetti,                                 No. CV 19-05417-PHX-DGC (JFM)
       10                        Plaintiff,
       11   v.                                             AMENDED ORDER
       12   Charles L. Ryan, et al.,
       13                        Defendants.
       14
       15         On August 9, 2019, Plaintiff Dino Bennetti, who is confined in the Arizona State
       16   Prison Complex (ASPC)-Lewis in Buckeye, Arizona, filed a Complaint in the Superior
       17   Court of Maricopa County, Arizona, against former Arizona Department of Corrections
       18   Director Charles L. Ryan, the State of Arizona, Correctional Officer (CO) II Monstert,
       19   Lieutenant Casper, Sergeant Weston, and Deputy Wardens Catrell, Williamson, and
       20   Rode. On October 16, 2019, Defendant Ryan removed the case to this Court. In an
       21   October 23, 2019 Order, the Court concluded that the case was timely and properly
       22   removed, dismissed the Complaint because it was not filed on a court-approved form, and
       23   gave Plaintiff 30 days to file an amended complaint on the proper form.
       24         On October 29, 2019, Plaintiff filed a First Amended Complaint (Doc. 7). The
       25   Court will order Defendants Casper, Catrell, Weston, Williamson, and Rode to answer
       26   Count One of the First Amended Complaint and will dismiss the remaining claims and
       27   Defendants without prejudice.
       28   ///


TERMPSREF
            1   I.     Statutory Screening of Prisoner Complaints
            2          The Court is required to screen complaints brought by prisoners seeking relief
            3   against a governmental entity or an officer or employee of a governmental entity. 28
            4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            6   relief may be granted, or that seek monetary relief from a defendant who is immune from
            7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            8          A pleading must contain a “short and plain statement of the claim showing that the
            9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        10      not demand detailed factual allegations, “it demands more than an unadorned, the-
        11      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        12      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        13      conclusory statements, do not suffice.” Id.
        14             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        15      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        16      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        17      that allows the court to draw the reasonable inference that the defendant is liable for the
        18      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        19      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        20      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        21      allegations may be consistent with a constitutional claim, a court must assess whether there
        22      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        23             But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        24      must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        25      (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
        26      standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        27      U.S. 89, 94 (2007) (per curiam)).
        28      ///


TERMPSREF
                                                               -2-
            1   II.    First Amended Complaint
            2          In his two-count First Amended Complaint, Plaintiff seeks monetary damages from
            3   the following Defendants: Deputy Wardens Catrell, Williamson, and Rode; Lieutenant
            4   Casper; Sergeant Weston; CO II Munstert; and CO IVs Morris and Cameron.
            5          In Count One, Plaintiff alleges he was subjected to cruel and unusual punishment
            6   in violation of the Eighth Amendment. Plaintiff claims that in June 2017, he was assaulted
            7   by three inmates in the “1-Charlie” building on ASPC-Lewis’s Barchey Unit Blue side,
            8   was moved to the Refuse to House pod for twenty-four hours, and was then moved to
            9   ASPC-Safford for six months. (Doc. 7 at 4, 6.)1
        10             Plaintiff contends that when he returned to ASPC-Lewis in January 2018, he was
        11      supposed to be housed in the 1-Charlie building, but the inmates who assaulted him were
        12      still there. (Id.) He requested protection because he feared for his life, but prison staff told
        13      him he had to refuse to house, orally and in writing, to get protection. (Id.) Specifically,
        14      he contends Defendant Casper told Plaintiff he could not do anything unless Plaintiff
        15      refused to house. (Id. at 6.) Plaintiff asserts that Defendant Casper’s “bel[l]iger[e]nt
        16      response, and actions or inactions,” violated his Eighth Amendment rights. (Id. at 6-7.)
        17             Plaintiff apparently refused to house and was placed in the Refuse to House pod on
        18      Barchey Unit’s Red side. (Id. at 4.) At some point, Plaintiff explained this course of events
        19      to Defendant Catrell, who asked whether Plaintiff’s problems were caused by drugs or
        20      debts. (Id. at 4-5.) Plaintiff allegedly explained that neither situation was causing his
        21      problem and that inmates kept referring to him as a “faggot sex offender.” (Id. at 5.) He
        22      claims Defendant Catrell told him that he was already in protective segregation and should
        23      “just house” and “deal with it.” (Id.)
        24             Plaintiff states he was next placed in “5 Echo” in the Barchey Unit, but after seven
        25      weeks was told that he needed to get off the yard or he was “dead.” (Id.) He claims that
        26      as he tried to leave, three inmates attacked him. (Id.) Plaintiff contends that he notified a
        27
        28             1
                       The citation refers to the document and page number generated by the Court’s
                Case Management/Electronic Case Filing system.

TERMPSREF
                                                             -3-
            1   medical officer about the assault and was told that he needed to refuse to house to get
            2   protection. (Id.) Plaintiff asserts that he “explained all this” to Defendant Catrell and even
            3   gave her alternative placement options, but she “ignored his plea[]s.” (Id.) Plaintiff claims
            4   Defendant Catrell violated his Eighth Amendment rights, disregarded his safety,
            5   incorrectly assumed Plaintiff was the cause of his problems, and failed to ascertain that
            6   Plaintiff is a homosexual inmate who is “being extorted into performing sexual acts to stay
            7   on the yard.” (Id. at 5-6.)
            8          Plaintiff was transferred to ASPC-Lewis’s Buckley Unit at some point. (Id. at 7.)
            9   He claims that he got a cellmate who was told that Plaintiff was a homosexual and a sex
        10      offender, and the cellmate told Plaintiff to leave. (Id.) Plaintiff alleges that he went to the
        11      Inmate Movement Office and explained to Defendant Weston and another sergeant “what
        12      was going on,” but both individuals told Plaintiff to “stop being a coward and go handle
        13      your issue.” (Id.) Plaintiff contends that while he was in the Inmate Movement Office,
        14      Defendant Williamson came in and he explained to her that he was being threatened
        15      because he was a homosexual and inmates believed he was a sex offender. (Id. at 8.)
        16      Plaintiff claims Defendant Williamson stated that she could not help Plaintiff unless he
        17      refused to house.     (Id.)   He asserts Defendant Weston’s “malicious response” and
        18      Defendant Williamson’s actions and inactions violated his Eighth Amendment rights. (Id.
        19      at 7-8.)
        20             Plaintiff was moved to a different unit at ASPC-Lewis and eventually arrived at the
        21      Rast Max Refuse-to-House Unit. (Id. at 8.) He claims that on November 12, 2018,
        22      Defendant Rode came into the pod and Plaintiff “explained . . .what was going on.” (Id.)
        23      Plaintiff alleges that Defendant Rode did not offer to help, and instead said he did not want
        24      Plaintiff there. (Id.) Plaintiff asserts that for two months Defendant Rode “made it his
        25      vendetta every week to tell this to the Plaintiff.” (Id. at 8-9.) Plaintiff claims he “kept
        26      refusing for fear [for] his life” and kept getting Refuse-to-House tickets until Defendant
        27      Rode “got Plaintiff sent” to the Rast Unit’s Close Side. (Id. at 9.) Plaintiff was assaulted
        28


TERMPSREF
                                                             -4-
            1   in less than a day. (Id.) Plaintiff contends that Defendant Rode’s malicious comment,
            2   harassment, and actions or inactions violated his Eighth Amendment rights. (Id.)
            3          Plaintiff contends Defendants’ actions or inactions led to him being raped and
            4   assaulted by his cellmate in the Buckley Unit in January or February 2019. (Id. at 9-10.)
            5          Plaintiff also asserts that on May 25, 2019, Defendant Munstert “verbally sexually
            6   assaulted” Plaintiff by calling him a “faggot” and telling him to “suck his d__k.” (Id. at 9.)
            7   Plaintiff claims this was unprofessional and violated his Eighth Amendment rights. (Id.)
            8          In Count Two, Plaintiff alleges he was subjected to retaliation in violation of his
            9   Fourteenth Amendment rights to due process and equal protection. Plaintiff asserts he was
        10      not treated equally and his due process rights were violated because Defendant Williamson
        11      failed to initiate an investigation, urged or misled Plaintiff to refuse to house, and punished
        12      Plaintiff for seeking protection. (Id. at 11.) Plaintiff claims Defendants Morris and
        13      Cameron enforced a process that is illegal—forcing Plaintiff to refuse to house to obtain
        14      protection and then punishing him for refusing to house—and this violated his rights to due
        15      process and equal protection. (Id.) Plaintiff asserts he lost medium-custody status as a
        16      result. (Id.)
        17      III.   Discussion
        18             Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        19      520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        20      v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
        21      liberal interpretation of a civil rights complaint may not supply essential elements of the
        22      claim that were not initially pled. Id.
        23             To state a valid claim under § 1983, plaintiffs must allege that they suffered a
        24      specific injury as a result of specific conduct of a defendant and show an affirmative link
        25      between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
        26      371-72, 377 (1976). “A plaintiff must allege facts, not simply conclusions, that show that
        27      an individual was personally involved in the deprivation of his civil rights.” Barren v.
        28      Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).


TERMPSREF
                                                             -5-
            1          A.     Count One – Catrell, Williamson, Rode, Casper, and Weston

            2          Liberally construed, Plaintiff has stated Eighth Amendment deliberate indifference
            3   claims against Defendants Catrell, Williamson, Rode, Casper, and Weston. The Court will
            4   require these Defendants to answer Count One.
            5          B.     Count One – Defendant Munstert
            6          The mere fact that Defendant Munstert may have made inappropriate sexual
            7   comments to Plaintiff does not state a claim for violation of the Eighth Amendment.
            8   Although physical sexual assault on an inmate by a prison official certainly violates the
            9   Eighth Amendment, Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000), and
        10      “prisoners have a right to be free from sexual abuse,” Austin v. Terhune, 367 F.3d 1167,
        11      1171 (9th Cir. 2004), “the Eighth Amendment’s protections do not necessarily extend to
        12      mere verbal sexual harassment.” Austin, 367 F.3d at 1171. The Ninth Circuit “has
        13      recognized that sexual harassment may constitute a cognizable claim for an Eighth
        14      Amendment violation, [but] has specifically differentiated between sexual harassment that
        15      involves verbal abuse and that which involves allegations of physical assault, finding [only]
        16      the latter to be in violation of the [C]onstitution.” Minifield v. Butikofer, 298 F. Supp. 2d
        17      900, 904 (N.D. Cal. 2004) (citing Schwenk, 204 F.3d at 1198); Austin, 367 F.3d at 1171-
        18      72 (officer’s conduct was not sufficiently serious to violate the Eighth Amendment where
        19      officer exposed himself to prisoner but never physically touched him); Patrick v. Martin,
        20      402 F. App’x 284, 285 (9th Cir. 2010) (sexual harassment claim based on verbal
        21      harassment insufficient to state a claim under § 1983). “‘Verbal harassment or abuse . . .
        22      is not sufficient to state a constitutional deprivation under 42 U.S.C. § 1983.’” Oltarzewski
        23      v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (quoting Collins v. Cundy, 603 F.2d 825
        24      (10th Cir. 1979)); see also Somers v. Thurman, 109 F.3d 614, 624 (9th Cir. 1997) (“To
        25      hold that gawking, pointing, and joking violates the prohibition against cruel and unusual
        26      punishment would trivialize the objective component of the Eighth Amendment test and
        27      render it absurd.”). The Court will dismiss Plaintiff’s claim against Defendant Munstert in
        28      Count One.


TERMPSREF
                                                            -6-
            1          C.     Count Two
            2                 1.     Retaliation
            3          A viable claim of First Amendment retaliation contains five basic elements: (1) an
            4   assertion that a state actor took some adverse action against an inmate (2) because of
            5   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise
            6   of his First Amendment rights (or that the inmate suffered more than minimal harm) and
            7   (5) did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408
            8   F.3d 559, 567-68 (9th Cir. 2005); see also Hines v. Gomez, 108 F.3d 265, 267 (9th Cir.
            9   1997) (retaliation claims requires an inmate to show (1) that the prison official acted in
        10      retaliation for the exercise of a constitutionally protected right, and (2) that the action
        11      “advanced no legitimate penological interest”).         The plaintiff has the burden of
        12      demonstrating that his exercise of his First Amendment rights was a substantial or
        13      motivating factor behind the defendants’ conduct. Mt. Healthy City School Dist. Bd. of
        14      Educ. v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d
        15      1310, 1314 (9th Cir. 1989).
        16             Plaintiff’s allegations do not contain sufficient facts to support a conclusion that
        17      Defendants Williamson, Morris, or Cameron retaliated against him for engaging in
        18      protected conduct. The Court will dismiss Plaintiff’s retaliation claim in Count Two.
        19                    2.     Due Process
        20             To the extent Plaintiff alleges his due process rights were violated because
        21      Defendant Williamson did not initiate an investigation, he has failed to state a claim. A
        22      prison official’s “failure to follow the prison’s own policies, procedures or regulations do
        23      not constitute a violation of due process if constitutional minima are nevertheless met.”
        24      Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996). See also Walker v. Sumner, 14 F.3d
        25      1415, 1419-20 (9th Cir. 1994) (if prison complies with due process requirements, failure
        26      to comply with its own, more generous procedures is not a constitutional violation),
        27      abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 484 (1995). Thus, the
        28      Court will dismiss this portion of Plaintiff’s due process claim.


TERMPSREF
                                                            -7-
            1          To the extent Plaintiff alleges Defendants Williamson, Morris, and Cameron
            2   violated his due process rights by punishing him for seeking protection, he has failed to
            3   state a claim. To determine whether an inmate is entitled to the procedural protections
            4   afforded by the Due Process Clause, the Court must look to the particular restrictions
            5   imposed and ask whether they “‘present the type of atypical, significant deprivation in
            6   which a state might conceivably create a liberty interest.’” Mujahid v. Meyer, 59 F.3d 931,
            7   932 (9th Cir. 1995) (quoting Sandin, 515 U.S. at 486). “Atypicality” requires not merely
            8   an empirical comparison, but turns on the importance of the right taken away from the
            9   prisoner. See Carlo v. City of Chino, 105 F.3d 493, 499 (9th Cir. 1997). To determine
        10      whether the sanctions are atypical and a significant hardship, courts look to the prisoner’s
        11      conditions of confinement, the duration of the sanction, and whether the sanction will affect
        12      the duration of the prisoner’s sentence. See Keenan v. Hall, 83 F.3d 1083, 1088-89 (9th
        13      Cir. 1996).
        14             Plaintiff has not identified any restrictions imposed on him as a result of refusing to
        15      house and, therefore, the Court cannot conclude that he was subjected to atypical and
        16      significant hardships. The Court will dismiss this portion of Plaintiff’s due process claim.
        17                    3.     Equal Protection
        18             The Equal Protection Clause requires that persons who are similarly situated be
        19      treated alike. City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). An
        20      equal protection claim may be established by showing that the defendant intentionally
        21      discriminated against the plaintiff based on the plaintiff’s membership in a protected class,
        22      Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003), or that similarly situated
        23      individuals were intentionally treated differently without a rational basis for the difference
        24      in treatment, Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam).
        25      Plaintiff does not allege that he is a member of a protected class, and his allegations are
        26      insufficient to state a class-of-one claim. The Court will dismiss his equal protection claim.
        27      ///
        28      ///


TERMPSREF
                                                            -8-
            1   IV.       Warnings
            2             A.     Address Changes
            3             Plaintiff must file and serve a notice of a change of address in accordance with Rule
            4   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            5   relief with a notice of change of address. Failure to comply may result in dismissal of this
            6   action.
            7             B.     Copies
            8             Because Plaintiff is currently confined in an Arizona Department of Corrections unit
            9   subject to General Order 14-17, Plaintiff is not required to serve Defendants with a copy
        10      of every document he files or to submit an additional copy of every filing for use by the
        11      Court, as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule
        12      of Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        13      including, with every document he files, a certificate of service stating that this case is
        14      subject to General Order 14-17 and indicating the date the document was delivered to
        15      prison officials for filing with the Court.
        16                If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
        17      will be required to: (a) serve Defendants, or counsel if an appearance has been entered, a
        18      copy of every document that he files, and include a certificate stating that a copy of the
        19      filing was served; and (b) submit an additional copy of every filing for use by the Court.
        20      See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
        21      being stricken without further notice to Plaintiff.
        22                C.     Possible Dismissal
        23                If Plaintiff fails to timely comply with every provision of this Order, including these
        24      warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        25      963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        26      to comply with any order of the Court).
        27      IT IS ORDERED:
        28                (1)    Count Two is dismissed without prejudice.


TERMPSREF
                                                               -9-
            1            (2)   Defendants Munstert, Morris, and Cameron are dismissed without prejudice.
            2            (3)   Defendants Catrell, Casper, Williamson, Weston, and Rode must answer
            3   Count One.
            4            (4)   The Clerk of Court must send Plaintiff this Order, and a copy of the
            5   Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
            6   for Waiver of Service of Summons form for Defendants Catrell, Casper, Williamson,
            7   Weston, and Rode.
            8            (5)   Plaintiff must complete2 and return the service packet to the Clerk of Court
            9   within 21 days of the date of filing of this Order. The United States Marshal will not
        10      provide service of process if Plaintiff fails to comply with this Order.
        11               (6)   If Plaintiff does not either obtain a waiver of service of the summons or
        12      complete service of the Summons and First Amended Complaint on a Defendant within 90
        13      days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
        14      is later, the action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m);
        15      LRCiv 16.2(b)(2)(B)(ii).
        16               (7)   The United States Marshal must retain the Summons, a copy of the First
        17      Amended Complaint, and a copy of this Order for future use.
        18               (8)   The United States Marshal must notify Defendants of the commencement of
        19      this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        20      Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
        21      Order.
        22               (9)   A Defendant who agrees to waive service of the Summons and First
        23      Amended Complaint must return the signed waiver forms to the United States Marshal, not
        24      the Plaintiff, within 30 days of the date of the notice and request for waiver of service
        25
        26
        27               2
                         If a Defendant is an officer or employee of the Arizona Department of Corrections,
        28      Plaintiff must list the address of the specific institution where the officer or employee
                works. Service cannot be effected on an officer or employee at the Central Office of the
                Arizona Department of Corrections unless the officer or employee works there.

TERMPSREF
                                                            - 10 -
            1   pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
            2   personal service.
            3          (10)   The Marshal must immediately file signed waivers of service of the
            4   summons. If a waiver of service of summons is returned as undeliverable or is not returned
            5   by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
            6   the Marshal must:
            7                 (a)    personally serve copies of the Summons, First Amended Complaint,
            8          and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
            9          Procedure; and
        10                    (b)    within 10 days after personal service is effected, file the return of
        11             service for Defendant, along with evidence of the attempt to secure a waiver of
        12             service of the summons and of the costs subsequently incurred in effecting service
        13             upon Defendant. The costs of service must be enumerated on the return of service
        14             form (USM-285) and must include the costs incurred by the Marshal for
        15             photocopying additional copies of the Summons, First Amended Complaint, or this
        16             Order and for preparing new process receipt and return forms (USM-285), if
        17             required. Costs of service will be taxed against the personally served Defendant
        18             pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        19             ordered by the Court.
        20             (11)   Defendants Catrell, Casper, Williamson, Weston, and Rode must answer
        21      Count One of the First Amended Complaint or otherwise respond by appropriate motion
        22      within the time provided by the applicable provisions of Rule 12(a) of the Federal Rules of
        23      Civil Procedure.
        24             (12)   Any answer or response must state the specific Defendant by name on whose
        25      behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        26      does not identify the specific Defendant by name on whose behalf it is filed.
        27
        28


TERMPSREF
                                                           - 11 -
            1         (13)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
            2   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            3   authorized under 28 U.S.C. § 636(b)(1).
            4         Dated this 27th day of November, 2019.
            5
            6
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                          - 12 -
